PCIJ_AB_56_HungaroCzechoslovakMixedTribunal_CSK_HUN_1933-05-12_ORD_01_DI_00_EN.txt.  

COUR PERMANENTE DE JUSTICE INTERNATIONALE

 

SÉRIE A/B
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 56

APPELS CONTRE CERTAINS JUGEMENTS
DU TRIBUNAL ARBITRAL MIXTE
HUNGARO-TCHÉCOSLOVAQUE

 

 

ORDONNANCE DU 12 MAI 1933
XXVilIme SESSION

1933

XXVIHth SESSION
ORDER OF MAY 12th, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

 

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

 

FASCICULE No. 56

APPEALS FROM CERTAIN JUDGMENTS
OF THE HUNGARO-CZECHOSLOVAK
MIXED ARBITRAL TRIBUNAL

LEYDE LEYDEN
SOCIÉTÉ D'ÉDITIONS A.W. SIITHOFF'S
A. W, SIJTHOFF PUBLISHING COMPANY

LS

 
 

162

PERMANENT COURT OF INTERNATIONAL JUSTICE

1933.
ORDER MADE ON MAY 12th, 1933. oo a

Nos. 51, 54.56.57.

TWENTY-EIGHTH (EXTRAORDINARY) SESSION.

May 12th, 1933.

APPEALS FROM CERTAIN JUDGMENTS
OF THE HUNGARO-CZECHOSLOVAK
MIXED ARBITRAL TRIBUNAL.

Present: MM. Avatct, President; GUERRERO, Vice-President ;
Baron Ro.in-JAEQUEMYNS, Count  ROSTWOROWSKI,
MM. FROMAGEOT, ANZILOTTI, URRUTIA, Sir CECIL HURST,
MM. ScaücxiNG, NEGULESCO, Jhr. vaAN EysiInGa,
M. Wana, Judges.

The Permanent Court of International Justice,

composed as above,
© after deliberation,

Makes the following Order :

Having regard to Article 48 of the Statute of the Court;

Having regard to Article 61 of the Rules of Court;

Having regard to the Application of July 7th, 1932, filed in the
Registry on July 11th, from the Government of the Czechoslovak
Republic “appealing from the judgments of December 21st, 1931,
of the Hungaro-Czechoslovak Mixed Arbitral Tribunal concerning
questions of jurisdiction in the case of Alexander Semsey and
others v. the State of Czechoslovakia (No. 321) and in the
case of Wilhelm Fodor vw the State of Czechoslovakia
(No. 752)”;

 

 
HUNGARO-CZECHOSLOVAK M. A. T. 163

Having regard to the Application of July zoth, 1932, filed
in the Registry on July 25th, from the Government of the
Czechoslovak Republic ‘appealing from the judgment of
April 13th, 1932, of the Hungaro-Czechoslovak Mixed Arbitral
Tribunal upon merits in the case of the Ungarische Hanf-
und Flachsindusirie v. (1) the State of Czechoslovakia, and
(2) the Flax Spinners’ Association (No. 127)” ;

Having regard to the Orders of July x8th and 28th, 1932,
whereby the Court fixed the respective time-limits in these
suits for the presentation of Cases and Counter-Cases ;

Having regard to the documents filed on behalf of the
Hungarian Government on October 24th, 1932, whereby that
Government lodged preliminary objections in respect of each
of the two Applications filed by the Czechoslovak Govern-
ment ;

Having regard to the Order of October 26th, 1932, whereby
the Court joined the preliminary objections lodged in the two
suits and fixed a timelimit within which the Czechoslovak
Government might submit a written statement in regard to
these objections ; .

Whereas, in these circumstances, these suits, in so far as
concerns the objections above mentioned, became ready for
hearing as from January 16th, 1933, and the oral proceedings
in regard to them were fixed to begin on May oth, 1933;

Whereas, by a letter dated Prague, April 8th, 1933, and
filed in the Registry on April 11th, the Agent representing
the Czechoslovak Government before the Court in these cases
has informed the latter that his Government “withdraws the
appeals’ submitted by the above-mentioned Applications of
July 7th and zoth, 1932, and has requested the Court “to
take the necessary steps for the removal of these suits from
its list”;

Whereas, on being duly informed of the terms of the letter
of the Czechoslovak Government’s Agent of April 8th, 1933,
the Agent for the Hungarian Government has declared, in a
letter to the Registrar dated April 18th, 1933, that the Royal
Hungarian Government “notes with satisfaction the notification
of the withdrawal of the suits and also the fact that, accord-
ingly, these proceedings, which had been instituted before the
Court by the Government of the Czechoslovak Republic, are
now happily terminated and no longer affect the relations
between the Kingdom of Hungary and the Czechoslovak
Republic” ;

Whereas the withdrawal of the suits by the Czechoslovak
Government, having been duly acquiesced in by the Hungarian
Government and notified to the Court, terminates the proceed-
ings instituted ;

 
 

HUNGARO-CZECHOSLOVAK M, A. T. 164

FOR THESE REASONS,
The Court,

Noting the declaration made by the Agent for the Govern-
ment of the Czechoslovak Republic on April 8th, 1933, to the
effect that the Government of the Czechoslovak Republic
withdraws ‘‘the appeals’ submitted by its Applications of
July 7th and 2oth, 1932, and

Taking note of the declaration made on April 18th, 1933,
by the Agent of the Royal Hungarian Government, to the
effect that the Royal Hungarian Government acquiesces in this
withdrawal,

Declares that the proceedings begun by the Applications of
the Czechoslovak Government are terminated ;

Decides that the said cases shall be removed from the
Court’s list.

Done in English and French, the French text being authori-
tative, at the Peace Palace, The Hague, this twelfth day
of May, one thousand nine hundred and thirty-three, in three
copies, one of which shall be placed in the archives of the
Court and the others forwarded to the Government of the
Czechoslovak Republic and to the Royal Hungarian Govern-
ment respectively.

(Signed) M. ADATCI,
President of the Court.

(Signed) A. HAMMARSKJOLD,
Registrar of the Court.

 
